               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

UNITED STATES OF AMERICA
and the STATE OF GEORGIA,

Plaintiffs,
                                                     Civil Action
v.                                             No. 1:10-cv-04039-WSD

DEKALB COUNTY, GEORGIA,

Defendant.

              PLAINTIFFS’ MOTION TO REOPEN AND ASSIGN
                      THE ABOVE-STYLED CASE

       Plaintiffs United States of America and the State of Georgia, acting through

their undersigned counsel, respectfully move to reopen this case and assign it to a

judge for further proceedings.

       In support of this motion, Plaintiffs state as follows:

       1.     On December 20, 2011, the Honorable William S. Duffey, Jr. entered

a Consent Decree between Plaintiffs the United States and the State of Georgia and

Defendant DeKalb County, Georgia in the above-captioned case. (See Docket Entry

39.)

       2.     On December 20, 2011, this case was administratively closed, as

reflected on the docket.



                                           1
      3.     The Consent Decree states that the Court retains jurisdiction over

certain matters. Paragraph 104 of the Consent Decree provides:

      The Court shall retain jurisdiction over this case until termination of
      this Consent Decree, for the purpose of resolving disputes arising under
      this Consent Decree or entering orders modifying this Consent Decree,
      pursuant to Sections XII [Dispute Resolution] and XIX [Modification],
      or effectuating or enforcing compliance with the terms of this Consent
      Decree.

      4.     The Consent Decree remains in effect and has not been terminated

pursuant to Section XX (Termination) of the Consent Decree.

      5.     On July 1, 2018, Judge Duffey resigned from the bench, and this case

has remained unassigned since that date.

      6.     On September 24, 2019, citizens of DeKalb County, Georgia filed a

private environmental lawsuit against Defendant DeKalb County in the U.S. District

Court for the Northern District of Georgia captioned, South River Watershed

Alliance, Inc. and Jacqueline Echols v. DeKalb County, Georgia, No. 1:19-cv-

04299-SDG (the “Citizen Suit”). The Citizen Suit has been assigned to U.S. District

Judge Steven D. Grimberg. The plaintiffs identified the Citizen Suit and the above-

styled action as related cases when they filed their Complaint in September 2019.

Because the Citizen Suit involves the same issue of fact or arises out of the same

event or transaction in the above-styled case, the Plaintiffs in this case agree that the

two cases are related. See Frazier v. Williams Fund Private Equity Grp., No. 1:06-

                                           2
CV-100-MHS, 2006 WL 898178, at *2 (N.D. Ga. Apr. 5, 2006), citing Rule 905–

2(a), Northern District of Georgia’s Internal Operating Procedures (regarding related

cases).

       7.     On March 30, 2020, Plaintiffs filed a Status Report [Doc. 44] in this

case informing the Court of negotiations among the parties to the Consent Decree

with regard to a possible material modification to the Consent Decree. See Doc. 44,1

attached.

       8.     Consistent with the Consent Decree, Plaintiffs now move to reopen this

case and to request that it be assigned, to apprise the Court of significant

developments in this case, in anticipation of possible actions consistent with the

Court’s retained jurisdiction under Paragraph 104 of the Consent Decree. Because

this case is related to the Citizen Suit currently pending before Judge Steven D.

Grimberg, principles of judicial economy and efficiency would appear to counsel in

favor of the assignment of this case to the same judge as well.

       9.     The United States has consulted with counsel of record for Defendant

in this above-styled case. Defendant consents to this Motion to Reopen and Assign,

and states that it agrees with South River Watershed Alliance, Inc. and Jacqueline



1
 The March 30, 2020 Status Report [Doc. 44] at footnote 1 had a typographical error in the docket
number for the Citizen Suit.

                                               3
Echols, plaintiffs in the Citizen Suit, and Plaintiffs in this case, that the above-styled

action and the Citizen Suit are related cases.

      Based on the foregoing, Plaintiffs respectfully request that the Court reopen

this case and assign it, so that Plaintiffs may seek appropriate relief.

      Respectfully submitted this 29th day of May, 2020.



                                  ATTORNEYS FOR UNITED STATES OF
                                  AMERICA:

                                          /s/ Valerie K. Mann
                                         Valerie K. Mann
                                         Trial Attorney
                                         DC Bar 440744
                                         Environmental Enforcement Section
                                         Environment and Natural Resources
                                         Division
                                         United States Department of Justice
                                         P.O. Box 7611
                                         Washington, DC 20044-7611
                                         150 M St., NW
                                         Washington, D.C. 20530
                                         Telephone: (202) 616-8756
                                         Facsimile: (202) 514-0097
                                         E-mail: Valerie.mann@usdoj.gov

Of Counsel:
Nathan H. Stopper
Associate Regional Counsel
U.S. EPA Region 6
1201 Elm St.
Dallas, TX 75270

                                            4
Byung J. Pak
United States Attorney

/s/ Trishanda L. Treadwell
Trishanda L. Treadwell
Assistant United States Attorney
Georgia Bar No. 356896
Richard Russell Federal Building
75 Ted Turner Drive SW
Suite 600
Atlanta, GA 30303
Telephone: (404) 581-6000
Facsimile: (404) 581-6181
Email: Trish.treadwell@usdoj.gov




        5
ATTORNEYS FOR STATE OF GEORGIA:

Christopher M. Carr
Attorney General
Margaret Kemmerly Eckrote
Deputy Attorney General
Robin Leigh
Senior Assistant Atorney General

/s/ Suzanne Success Osborne
Suzanne Success Osborne
Georgia Bar No. 143137
Senior Assistant Attorney General
40 Capitol Square SW
Atlanta GA, 30334-1300
Telephone: 404-656-7618
Email: sosborne@law.ga.gov




        6
                         CERTIFICATE OF SERVICE
       I certify that I have electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system, which automatically sends email notification of
such filing to all attorneys of record.
      This 29th day of May, 2020.
                                       /s/ Valerie K. Mann
                                       Valerie K. Mann




                                         7
